Exhibit 10.1

 

LOGO [g497857ex10_1pg1.jpg]      

P.O.Box 708

Warsaw, IN 46581-0708

574 267-6131

Confidential

March 20, 2013

Jeffrey B. Paulsen

Dear Jeff:

This will confirm the termination of your employment by Zimmer, effective
March 20, 2013. This letter and the attached material summarize important issues
regarding severance and other benefits you may be eligible to receive as the
result of your separation.

SEVERANCE

Zimmer’s standard severance benefit includes two components: an amount
representing a number of weeks of base pay based on years of service and an
amount equal to the cost of continued health insurance coverage (“COBRA
coverage”) for a certain number of weeks after your current coverage ends. Under
the Zimmer Holdings, Inc. Restated Severance Plan (“Severance Plan”), dated
August 2010, you would be eligible, subject to the terms of the Severance Plan,
for a severance benefit of 4.5 weeks of base pay, which would equal $42,188,
plus 4.5 weeks of COBRA subsidy, which would equal $1,520, for a total benefit
of $43,708.

However, in the interest of a mutually respectful parting of ways, and taking
into account your senior executive status, Zimmer is willing to offer you an
enhanced severance benefit as a one-time exception to our policy. This enhanced
severance offer totals six months of base pay, which equals $243,750, plus six
months of COBRA subsidy, which equals $8,100, for a total severance offer of
$251,850. This total amount, which is in lieu of the standard benefit under the
Severance Plan, will be paid to you in a lump sum, less applicable tax
withholdings, as soon as administratively feasible following receipt of the
executed General Release that is attached and expiration of a seven-day
rescission period, assuming you do not rescind the General Release within that
period. This enhanced benefit will be provided to you in accordance with, and
subject to, all terms and provisions of the Severance Plan, with the sole
exception from Severance Plan terms and provisions being the calculation of the
benefit amount.

Although the COBRA component is intended to help you with the costs of
maintaining health insurance coverage after your separation from employment, it
is not restricted as to use and if you fulfill all conditions of receiving
severance benefits as described below, you may use that monetary sum as you see
fit. Also, you must still timely complete and return the COBRA enrollment form,
and pay premiums to maintain this coverage.

ATTACHMENT I — GENERAL RELEASE

You must sign and not rescind the General Release in order to qualify for any
severance benefit. Please read this attachment carefully, and consult with an
attorney and/or any other advisor of



--------------------------------------------------------------------------------

Page 2

March 20, 2013

 

your choice prior to signing the General Release. In summary, by signing the
General Release, you waive all legal claims against Zimmer and its affiliates
through the date of your signing, to the fullest extent permitted by law.
Certain rights under the Zimmer Holdings, Inc. 2001, 2006 and 2009 Stock
Incentive Plans, if applicable, are also contingent upon your executing the
General Release. You have 21 calendar days from the date of this letter to
review, consider, sign and return the General Release, and 7 calendar days
thereafter to revoke your signature. Should you revoke the General Release
within the time allowed, you will forego any severance benefits as well as any
unvested Zimmer Holdings, Inc. 2001, 2006 and 2009 Stock Incentive Plan stock
options.

OUTPLACEMENT SERVICES

Zimmer will provide you with certain outplacement services to assist you in
transitioning to other employment, in an amount not to exceed $25,000. The
services will be provided by Right Management. You may contact Right Management
at 1-800-966-6880 or via email at rightindianapolis@right.com.

ATTACHMENT II — VACATION PAY SUMMARY

You will receive payment for any unused and earned vacation. If applicable,
payment will be made in a lump sum as soon as administratively feasible
following your separation date in accordance with applicable state law. Your
vacation pay will also include any banked vacation you may have.

ATTACHMENT III — TERMINATION OF BENEFIT COVERAGES

Group medical, dental and vision benefits, if applicable, end as of 11:59 p.m.
on the last calendar day of the month during which your employment terminates.
All other benefits terminate as of 11:59 p.m. on your last day of employment. If
you have elected a flexible spending account (FSA), expenses incurred after your
last day of active employment are not reimbursable from your FSA unless you are
eligible for and timely elect applicable COBRA coverage. Shortly following your
termination date, detailed information concerning medical care continuation
options that are available to you as a result of your termination of employment
will be mailed to your home, as provided by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). Attachment III sets forth a summary of
COBRA premiums, which are subject to change.

You must elect COBRA coverage in accordance with the instructions that will be
sent to you, and pay all applicable premiums as instructed, to continue medical
care coverage. As explained above, although the severance benefit you are being
offered includes an amount intended to subsidize your COBRA premiums for a
period of time, it is up to you to decide whether or not to use that money for
payment of COBRA premiums. Zimmer will not enroll you for COBRA coverage or make
any COBRA payments on your behalf.



--------------------------------------------------------------------------------

Page 3

March 20, 2013

 

Please note that, as long as you are eligible for benefits under Zimmer’s
medical plans or dental plan, you will also continue to be eligible to
participate in the Employee Assistance Program. Plan benefits are explained more
fully in the summary plan description.

Life and Accidental Death and Dismemberment (AD&D) insurance coverage will
terminate as of 11:59 p.m. on your last day of active employment. You will have
the opportunity to convert or port a portion of your life insurance benefit into
an individual policy as described in Attachment IV, which is an excerpt from the
Life Insurance and AD&D Insurance Programs Summary Plan Description. Information
regarding this opportunity will be sent to you from the Zimmer Benefit Service
Center. If you have not received that information within 15 days from the date
of this letter, please contact the Service Center at 1-877-588-0933. You must
elect to convert or port your insurance coverage in a timely manner to qualify
for individual-policy coverage.

SAVINGS AND INVESTMENT PROGRAM (401(k))

You are fully vested in your Employee account balance and 60% vested in your
Employer account balance. Within four to six weeks following your termination
date, you will receive important information from Fidelity describing your
options as an inactive participant in the 401(k) Program.

BENEFIT EQUALIZATION PLAN OF THE SAVINGS AND INVESTMENT PROGRAM (BEP – SAVINGS
PLAN)

You elected to participate in the BEP-Savings Plan, which is a non-qualified
plan. As with the 401(k) Program, you are fully vested in your Employee account
balance and 60% vested in your Employer account balance. Your vested account
balance of December 31, 2012 is estimated to be $58,188.22. Your account balance
will be paid to you as a lump sum.

Because you are an officer of Zimmer and considered a Specified Employee under
Section 409A as of your separation date, the vested account balance will be paid
to you in a lump sum, less applicable taxes, on the first payroll period date
after six months have elapsed from your date of separation, which we expect will
be October 11, 2013.

Your BEP-Savings Plan account balance as of December 31, 2012 will be adjusted
for investment experience through August 31, 2013. You will continue to receive
quarterly Statements of Account providing you with updated account balance
information. Please note that, because this is a non-qualified plan, the
distribution may not be rolled into an IRA or other qualified plan.

Payment of your BEP – Savings Plan account balance will be automatic, so there
is no action you must take to initiate payment.



--------------------------------------------------------------------------------

Page 4

March 20, 2013

 

TAXATION OF BENEFITS UNDER BEP-SAVINGS PLAN

As noted above, the amount/value of your benefit payment from the BEP-Savings
Plan is considered ordinary income and subject to applicable income tax
withholding.

You have been paying applicable Social Security and Medicare taxes on your
BEP-Savings Plan deferrals and Company match during each payroll
period. Therefore, we do not expect that there will be any additional Social
Security and Medicare taxes due on the amount to be distributed to you. Federal,
State and Local taxes will be withheld from the distribution.

STOCK OPTIONS

You have vested stock options that were granted under the 2001, 2006 and/or 2009
Stock Incentive Plans and you are not eligible for retiree treatment.
Consequently, you will have three (3) months from your date of termination to
exercise your vested stock options. In addition, you have unvested stock options
that were granted under the 2006 and/or 2009 Stock Incentive Plans that you held
for at least one year as of the date of your termination. If you sign and do not
rescind the General Release, Zimmer will accelerate the vesting of these options
and you will have three (3) months from your date of termination to exercise
these options. Any stock options that you do not exercise within three months of
your termination date, including stock options that are not “in-the-money,” will
expire. We are unable to extend this 90 day period of time.

Please remember, even if you are no longer an employee, you may be prohibited
from transacting in Zimmer stock during any Company blackout period. Please plan
accordingly. The current blackout period will run from Friday, March 15, 2013
through Friday, April 26, 2013.

RESTRICTED STOCK UNIT AWARDS (RSUs)

With respect to RSUs granted prior to 2012, you will receive a pro-rata number
(as applicable) of RSUs that you have held for at least one year in accordance
with the applicable Award Agreement(s).

Please note that the 2012 performance-based RSUs tied to three-year iTSR
performance will be cancelled.

Please contact Jan Zolman, Stock Option Administrator, at (574) 372-4185 if you
have any questions regarding your stock options or RSUs.



--------------------------------------------------------------------------------

Page 5

March 20, 2013

 

CONFIDENTIALITY

You are reminded of the continuing nature of your obligation to maintain
confidentiality and to not use any information concerning Zimmer’s business or
affairs of any nature that is not otherwise a matter of public record. This
obligation, which you acknowledged and agreed to in the non-disclosure,
non-competition and non-solicitation agreement that you signed, continues after
the termination of your employment. This means, among other things, that in
addition to any restrictions already existing by law, you are contractually
prohibited from disclosing or using Zimmer’s confidential, proprietary, and
trade secret information.

Because you are a Named Executive Officer (an officer named in the Summary
Compensation Table of Zimmer’s most recent proxy statement), the material terms
of the enhanced severance benefit will be described in a Form 8-K filed with the
Securities and Exchange Commission within four business days of your execution
of the General Release.

NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

Given that your employment with Zimmer is terminating, we remind you of your
continuing obligations under your non-disclosure, non-competition and
non-solicitation agreement (“Agreement”) with Zimmer. In the Agreement, you
promised not to engage in certain competitive activities for the period set
forth in the Agreement and not to disparage Zimmer. We request that you be
mindful of your continuing obligations under the Agreement and that you strictly
comply with them. Please understand that if you do not comply fully with your
legal obligations under the Agreement, Zimmer will take all necessary actions to
enforce its legal rights, including the forfeiture or clawback of any option and
severance benefits. We trust, however, that you will honor your obligations
under the Agreement and that no further action or communication on this subject
will be necessary.

COMPANY PROPERTY

To the extent you still have in your possession or control any Zimmer property
or any materials (including, without limitation, documents, electronic data,
computers, PDA’s, cell phones or files in your possession, or any copies
thereof) containing any of Zimmer’s confidential, proprietary, or trade secret
information, please immediately deliver all such property to me or coordinate
with me regarding the return of such materials.

You must also delete any electronic confidential Zimmer information stored on
your personal computer or other electronic device.



--------------------------------------------------------------------------------

Page 6

March 20, 2013

 

SUMMARY

This letter is intended to summarize the benefits to which you may be entitled
as a result of your separation from Zimmer. Your benefits are governed by the
terms of each applicable plan document and/or award agreement, and if there is a
conflict, the terms of the plan document will control. For your reference, we
have included a list of service providers and contact information for Zimmer
benefit programs (Attachment V).

Please note that the severance benefit should not be subject to Section 409A of
the Internal Revenue Code of 1986, as amended. Zimmer does not guarantee any tax
consequences related to any benefit under severance or non-qualified plans.



--------------------------------------------------------------------------------

Page 7

March 20, 2013

 

Please notify me promptly of any address changes, so that we can ensure that all
communication and tax information is directed to the correct address. If you
have any questions concerning this letter or any of the arrangements surrounding
your separation from the Company, please feel free to contact me.

Sincerely,

/s/ Bill P. Fisher

Bill P. Fisher

Senior Vice President, Global Human Resources

 

cc: Vice President, Global Compensation, Benefits and HRIS

Attachments:

Attachment I - General Release

Attachment II - Vacation Pay Worksheet

Attachment III - COBRA Rates

Attachment IV - Excerpt from Life Insurance and AD&D Insurance Programs Summary
Plan Description, Regarding Portability and Conversion

Attachment V - Vendor Contact Information